NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

SHERI SMARGON,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1206
                                            )
AVATAR PROPERTY AND CASUALTY                )
INSURANCE COMPANY,                          )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 30, 2019.

Appeal from the Circuit Court for
Hillsborough County, Paul L. Huey, Judge.

John H. Pelzer of Greenspoon Marder LLP,
Fort Lauderdale; and W. Wyndham Geyer,
Jr., and Jeremy F. Tyler of Geyer Fauxa
Tyler, Sunrise, for Appellant.

Carol M. Rooney of Butler Weihmuller
Katz Craig LLP, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KELLY, MORRIS, and BADALAMENTI, JJ., Concur.